Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2020

                                     No. 04-20-00303-CR

                         EX PARTE JIMMY COUNG DUC TRAN

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR12300A
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

        On August 10, 2020, we abated this appeal to allow the trial court to conduct an
evidentiary hearing on appellant’s application for writ of habeas corpus. The clerk’s records and
reporter’s records from the hearing have now been filed.

        This appeal is ORDERED REINSTATED on the docket of this court. Appellant’s brief
is due no later than October 26, 2020.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court